Examiner’s Amendment

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examiner’s amendment to the record appears below. Should the changes 
and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In line 16 of claim 1: “… the first grayscale voltage being smaller …” should be changed to --… and the first grayscale voltage being smaller …--; and  
In line 9 of claim 6: “… and is connected …” should be changed to --… and is connected to …--. 


Examiner’s Statement of Reasons for Allowance

3.	The following is an examiner’s statement of reasons for allowance: The prior art of record, Mizunaga (WO-2008047495-A1), does not teach the limitation “[wherein] the grayscale voltage output unit: outputs, for the one signal line, a first grayscale voltage to the first signal line portion, the first grayscale voltage being obtained by a correction of the grayscale voltage to be output to the one signal line, based on a position of the disconnection location and a wiring resistance of the one signal line, the first grayscale voltage being smaller in absolute value than the grayscale voltage to be output to the one signal line before the correction” in combination with other limitations of the base claim 1.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KWANG-SU YANG/
Primary Examiner, Art Unit 2691